Citation Nr: 1422991	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than February 26, 2007 for the grant of service-connection for Meniere's disease with right ear hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985 and from July 1987 to September 1995.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in part,  granted service connection for Meniere's disease as related to service-connected hearing loss, right ear, and tinnitus.  An effective date of February 26, 2007 was assigned. 

The Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge in October 2012. A transcript is of record. 

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  The RO granted service connection for right ear hearing loss and tinnitus in a May 1996 rating decision; this decision was not appealed and became final.

2.  On December 13, 2007, the Veteran filed a claim for an increased rating for her hearing loss; in March 2008, the Veteran submitted a statement seeking to include a claim for service connection for Meniere's disease.

3. The RO construed the December 2007 increased rating claim as an informal claim for service connection for Meniere's disease since that disability includes symptoms of hearing loss and tinnitus.

4.  The RO granted service connection for Meniere's disease in a November 2008 rating decision and discontinued separate ratings for hearing loss and tinnitus; the RO assigned an effective date of February 26, 2007, the date within one year prior to receipt of the December 2007 claim when treatment records showed evidence indicating the severity of her disability.

5.  Although the evidence indicates a possible assessment of Meniere's disease as early as 1996, there was no formal or informal claim for service connection for Meniere's disease received prior to December 2007; the Veteran has not alleged that the RO made clear and unmistakable error in the May 1996 rating decision.


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 2007 for the grant of service connection for Meniere's disease with right ear hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that she is entitled to an earlier effective date for the grant of service connection for Meniere's disease, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was given the opportunity to give testimony before the Board.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II. Entitlement to an Earlier Effective Date

The Veteran contends that the effective date for service connection for Meniere's disease should be the day after her discharge from the Navy when she originally filed a claim for service connection for hearing loss and tinnitus.  She points to an April 1996 VA examination where the examiner identified possible Meniere's disease based on audiogram results.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2013).  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service. 38 U.S.C.A. § 5110(b)(1) . 

Here, the Veteran did not indicate a desire to pursue disability compensation for Meniere's disease until March 27, 2008 when VA received a statement indicating she wished to include Meniere's disease in her claim for an increased rating for hearing loss received December 13, 2007.  The RO reasonably construed December 13, 2007 to be the date of the Veteran's claim for service connection for Meniere's disease.

Based on the Veteran's statement and the finding that the Meniere's disease was related to her hearing loss, the RO redefined the Veteran's disability as Meniere's disease with right ear hearing loss and tinnitus.  When considering the assignment of an effective date, the RO looked to the provisions governing effective dates for increased ratings; this approach provided more flexibility for assigning a slightly earlier effective date pursuant to VA regulations and led to the most favorable outcome for the Veteran.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  Id.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Id.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).   By wrapping the claim for service connection into the claim seeking an increased rating for already service-connected hearing loss, the RO was able to look back within the year prior to the receipt of the claim to determine whether an effective date within that previous year was warranted.  

In this case, the earliest possible effective date for service connection and a grant of a 30 percent rating for Meniere's disease would be December 13, 2006 which is the date one year prior to the receipt of the December 13, 2007 claim.  Thus, if it could be shown that Meniere's disease that was 30 percent disabling was factually ascertainable on, but not earlier, than December 13, 2006, the Board could properly assign that as the effective date.  However, in no circumstance, pursuant to the regulations, can the Board assign an effective date earlier than December 13, 2006 based on the facts in this case because a claim for service connection for Meniere's disease was not received prior to December 13, 2007.

The RO assigned an effective date of February 26, 2007 based on a private treatment record that indicated that the Veteran had "lost essentially all her hearing from the right ear due to Meniere disease" and that she had "increased vertigo lately."  A 30 percent rating requires hearing impairment with vertigo less than once a month, with or without tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6502.   Upon reviewing prior medical records, the Board finds there are no records between September 14, 2006 (more than a year before the filing of the December 13, 2007 claim) and February 26, 2007 (the currently assigned affective date) that demonstrate symptoms of vertigo or treatment for Meniere's disease or hearing loss.  

Unfortunately, the actual language of 38 C.F.R. § 3.400(o)(2) renders it impossible for the Board to grant an effective date prior to February 26, 2007 based on these facts.  The regulation states that the effective date for disability compensation will be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2) (emphasis added).  Applied to the facts of this case, there is no evidence pertaining to treatment for or assessment of Meniere's disease before February 26, 2007 that is dated within 1 year prior to the date the December 2007 claim was received.  Thus, the effective date cannot be earlier than February 26, 2007 within the confines of the law as set forth by Congress.

The Board recognizes evidence of possible Meniere's disease in various treatment records beginning in April 1996.  However, a communication requesting service connection for Meniere's disease was not received prior to the March 2008 statement indicating her desire to include Meniere's disease with her claim for an increased rating for hearing loss.  The Board sympathizes with the Veteran; but, has no flexibility in this matter.  The only way to establish the Veteran's desired effective date at this time would be for the Veteran to succeed in alleging that the RO committed clear and unmistakable error (CUE) in not granting service connection for Meniere's disease in May 1996.  An error that constitutes CUE must be one that is undebatable and the standard for proving CUE is high.  Regardless, the Board finds no indication in the record that the Veteran intended to make such a claim or that such claim would succeed given that Meniere's disease had not been definitively diagnosed at that time.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by the laws and regulations applicable to the benefit sought. See 38 C.F.R. § 19.5.  In the present case, those laws and regulations prohibit the assignment of an effective date earlier than February 26, 2007.  Because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An effective date prior to February 26, 2007 for a grant of service connection for Meniere's disease with right ear hearing loss and tinnitus is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


